DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14-16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Du et al (US Pat. No. 9,620,536 B2).
Regarding claim 1, Figs. 1-4 of Du et al broadly discloses that the electronic device comprising a substrate (10); a transistor (i.e. the source/drain electrode 28) disposed on the substrate (10); a data line (26) disposed on the substrate (10) and electrically connected to the transistor (28; see Figs. 1 and 2); a first transparent conductive layer (32) disposed on the data line (26); an insulating layer (24) disposed on the first transparent conductive layer (32; see Figs. 3 and 5) and a metal layer (38) disposed on the data line (26) and overlapped the data line (26; see Figs. 1 and 2).
Regarding claim 2, Fig. 3 of Du et al broadly discloses that a second transparent conductive layer (36), disposed on the insulating layer (24), wherein the metal layer (38) is located between the second transparent conductive layer (36) and the first transparent conductive layer (32).
Regarding claim 3, Fig. 3 of Du et al broadly discloses that the metal layer (38) is electrically connected to the second transparent conductive layer (36) or the metal layer (38) is electrically connected to the first transparent conductive layer (32).
Regarding claim 4, Fig. 3 of Du et al broadly discloses that the metal layer directly contacts the second transparent conductive layer or the metal layer (38) directly contacts the first transparent conductive layer (32).
Regarding claim 5, Figs. 1,2 and 4 of Du et al broadly discloses that the metal layer (the first zone 381 of the metal layer 38) is overlapped with a part of the data line (26).
Regarding claim 6, Figs. 1-3 of Du et al broadly discloses that a scan line (22), disposed on the substrate (10) and electrically connected to the transistor (28); and a black matrix layer (i.e. the light shield layer 12), disposed on the scan line (22) and overlapped the scan line (22).
Regarding claim 7, Figs. 1 and 2 of Du et al broadly discloses that the metal layer (i.e. the first zone 381 of the metal layer 38) is overlapped the scan line (i.e. covering a part of the scan line 22).
Regarding claim 8, Figs. 1 and 2 of Du et al broadly discloses that as measured in an extending direction of the scan line (22; i.e. the horizontal direction), a width of the metal layer (L) is greater than a width of the data line (26).
Regarding claim 10, Figs. 1 and 3 of Du et al broadly discloses that as measured in an extending direction of the data line (26; i.e. the vertical direction), another width (L) of the metal layer (i.e. the size of second zone 382 of the metal layer 38) is greater than a width of the scan line (22; See Figs. 1 and 3), and a width (H) of the black matrix layer (12) is greater than the another width (L) of the metal layer  (i.e. the size of second zone 381 or the metal layer 38).
Regarding claim 11, Fig. 1 of Du et al broadly discloses that as measured in an extending direction of the data line (26; i.e. the vertical direction) , a width (H) of the black matrix layer (12) is greater than a width of the scan line (22).
Regarding claim 12, Fig. 3 of Du et al broadly discloses that the metal layer (38) is disposed on the substrate (10), and the black matrix layer (22) is disposed on the substrate (10).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al (US Pat. No. 9,620,536 B2).
Regarding claim 13, it is noted that the teaching of Du et al does not specifically disclose that as measured in an extending direction of the scan line, a width of the metal layer is less than 3 µm (as per claim 9) or as measured in a normal direction of the substrate, a thickness of the metal layer is less than 2000 angstroms (as per claim 17) as required.  However, such limitations of the width of the metal layer is less than 3 µm or the thickness of the metal layer is less than 2000 angstroms are considered the arbitrary obvious design choice, so as to provide the desired thickness of the metal layer for the electronic device, so as to reduce the metal reflection.

Allowable Subject Matter
Claims 13-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xie et al (US Pub. No. 2010/0245735 A1) discloses the array substrate and manufacturing method thereof.
Chien et al (US Pat. No. 7,812,352 B2) teaches the thin film transistor array substrate.
Yamazaki et al (US Pub. No. 2011/0084267 A1) discloses the semiconductor device and method for manufacturing the same.
Lin et al (US Pat. No. 8,159,627 B2) teaches the pixel layout structure for raising capability of detecting amorphous silicon residue defects and method for manufacturing the same.
Ma et al (US Pat. No. 8,921,864 B2) discloses the TFT-LCD array substrate and manufacturing method thereof.
Sun (US Pat. No. 9,190,432 B2) teaches the oxide thin-film transistor array substrate, manufacturing method thereof and display panel.
Ito et al (US Pat. No. 9,448,447 B2) discloses the lateral electric field type liquid crystal display device.
Ishiga et al (US Pub. No. 2017/0069665 A1) teaches the active matrix substrate and manufacturing method of the same.
Sun (US Pat. No. 9,995,980 B2) discloses the LCD panel and LCD device.
Kim (US Pat. No. 10,103,177 B2) teaches the thin film transistor array panel and manufacturing method of the same.
Shibata et al (US Pub. No. 2020/0135959 A1) discloses the electronic device.
Li et al (Chinese Pub. No. CN107393873A) teaches the manufacturing method of thin film transistor array substrate.
Xu et al (Chinese Pat. No. CN106783895B) discloses the array base plate and its manufacturing method and display device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 



/JOE H CHENG/
Primary Examiner
Art Unit 2626